DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 26 May 2022 is acknowledged.  The traversal is on the ground(s) that the Office does not identify any mutually exclusive characteristics of the claims, and that the operation of claim 1 is common. 
Claim 1 is generic as indicated in the restriction requirement. But claims 8 and 9 are not, so at the very least the differences between these two claims recite mutually exclusive characteristics (as indicated in the restriction requirement). Furthermore the figures pointed to in the restriction clearly show the differences between each species. Each has different circuits, with different numbers of signal lines and with various functions controlled in different ways as a result. Applicant makes no pretense in their application that these are anything but independent embodiments, not intended to be used together. Not all of these differing elements may be claimed now but without a restriction requirement they could be later in prosecution, presenting a significant burden to the Examiner.
Therefore applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 May 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
Claim 2 recites the limitation "the thresholds" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 3, 7, and 9:
	They are dependent on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0077412) in view of Ishizuka (US 2009/0167649)
	Regarding claim 1:
	Nakamura discloses:
A display device comprising: 
a light-emitting element (paragraph 28; Fig. 2: OE),
a drive transistor coupled to the light-emitting element (Fig. 2: DRT), and 
a shut-off circuit, coupled to the drive transistor, configured to supply or shut off a power voltage to the drive transistor (Fig. 2: RST), 
wherein, 
the shut-off circuit is configured to supply the power voltage to the drive transistor while a first initialization potential or a second initialization potential is written into a gate of the drive transistor, and shut off the power voltage while a first luminance set value or a second luminance set value is written into the drive transistor, and supply the power voltage in an emission-enabled period after setting the first luminance set value or the second luminance set value (paragraphs 40, 62, 72),
 wherein 
luminance of the light-emitting element set by the first luminance set value is higher than luminance of the light-emitting element set by the second luminance set value (paragraph 86), 
the second initialization potential causes a gate-source voltage between the drive transistor lower than the first initialization potential does (paragraph 86; Fig. 6B).
Nakamura does not disclose: 
“the shut-off circuit is configured to supply and shut off the power voltage in a first proportion in which the emission-enabled period is longer than the non-emission period when the first luminance set value is written and the first initialization potential is written, and 
“the shut-off circuit is configured to supply and shut off the power voltage in a second proportion in which the emission-enabled period is shorter than the non-emission period when the second luminance set value is written and the second initialization potential is written.”
Ishizuka discloses:
the shut-off circuit is configured to supply and shut off the power voltage in a first proportion in which the emission-enabled period is longer than the non-emission period when the first luminance set value is written and the first initialization potential is written (Fig. 6), and 
the shut-off circuit is configured to supply and shut off the power voltage in a second proportion in which the emission-enabled period is shorter than the non-emission period when the second luminance set value is written and the second initialization potential is written (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nakamura the elements taught by Ishizuka.
The rationale is as follows:
Nakamura and Ishizuka are directed to the same field of art.
Ishizuka shows that the brightness can be changed by changing the emission period (e.g., paragraph 54). This is a known alternative to changing the voltage of the write signal and one of ordinary skill in the art could have substituted it with predictable results.
Regarding claim 2:
This claim is a bit difficult to understand as per the 35 USC 112 rejection above (the “thresholds” of the claim have not been defined), but to the best it can be understood:
Nakamura in view of Ishizuka discloses:
wherein a plurality of set ranges for the first luminance set value and the second luminance set value are partitioned by a plurality of the thresholds, and different values are set as the first initialization potential and the second initialization potential to be written into a gate of the drive transistor of a pixel when the first luminance set value and the second luminance set value are in the respective set ranges (Nakamura does not use the terms “set ranges” or “thresholds,” but Nakamura does store a table of brightness values and looks up an initialization value from the table as per, e.g., paragraph 89. A table by definition must have discrete sets of values and these can be considered the range/thresholds of the claim)
Regarding claim 3:
Nakamura in view of Ishizuka discloses:
wherein different values are set as the first proportion and the second proportion of the non-emission period to the emission-enabled period when the first luminance set value and the second luminance set value are in the respective set ranges (this follows from Ishizuka: the emission period depends on the desired luminance as discussed earlier).
Regarding claim 4:
Nakamura in view of Ishizuka discloses:
a control circuit configured to control the shut-off circuit (e.g., Nakamura Fig. 1: the signal line drive circuit).
Regarding claim 5:
Nakamura in view of Ishizuka discloses:
wherein the control circuit includes a storage circuit configured to store therein initialization voltage information that has defined correspondence relations between the first initialization potential and the second initialization potential and the first luminance set value and the second luminance set value (this is the initialization voltage circuit 16 as discussed earlier and it is part of the control circuit as per paragraph 49).
Regarding claim 6:
Nakamura in view of Ishizuka discloses:
wherein the storage circuit stores therein black-insertion rate information that has defined correspondence relations between the first proportion and the second proportion of the non-emission period to the emission-enabled period and the first luminance set value and the second luminance set value (Ishizuka does not use this term, but this follows from Ishizuka: the light emission period depends on the luminance set value as per paragraph 54).
Regarding claim 7:
Nakamura in view of Ishizuka discloses:
wherein the storage circuit stores therein video amplitude rate information that has defined correspondence relations between the first proportion and the second proportion of an amplitude of a video writing potential after a reflection of the first luminance set value and the second luminance set value to the amplitude of the video writing potential (Nakamura does not use this term, but this follows from Nakamura Fig. 5: the gradation is determined based on the initialization voltage).
Regarding claim 9:
Nakamura in view of Ishizuka discloses:
wherein a display area comprises a plurality of first signal lines configured to supply, to the gates of the drive transistors of the pixels that are arrayed next to one another in the second direction, the video writing potential and the first initialization potential and the second initialization potential in a time-divisional manner within each horizontal scan period (this is shown in Nakamura Fig. 4: both signals are supplied by line SGk as seen there)
Regarding claim 10:
Nakamura in view of Ishizuka discloses:.
wherein the shut-off circuit is configured to supply or shut off a first initialization current or a second initialization current to the drive transistor in response to the first luminance set value or the second luminance set value, and different values are set as the first initialization current and the second initialization current (Nakamura paragraph 49: shown in, e.g., Fig. 4).
Regarding claim 11:
Nakamura in view of Ishizuka discloses:
wherein the second initialization potential causes the drive transistor to flow higher current than the first initialization potential does (shown in Nakamura Fig. 6B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694